DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pouch having  VELCRO on the back that mates with both VELCRO strips of the wall mount (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3, “the one or more words” lacks antecedence.

In claim 3, “the drug contents of the pouch” lack antecedence.

In claim 4, the carrier has not been defined to warrant the language “the hard back”.  Thus, “the hard back” lacks antecedence.

In claim 5, the carrier has not been defined to warrant the language “the front of the assemble mount”.  Thus,  “the front of the assembled wall mount” lacks antecedence.

In claim 5, “the assembled wall mount” lacks antecedence.

Claims 5 and 7 contain the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastening material and, accordingly, the identification/description is indefinite.

Regarding claim 5, the carrier has not been defined to warrant “the back”.  Thus, “the back” lacks antecedence.

Regarding claim 5, the carrier has not been defined to warrant “the bottom”.  Thus, “the bottom” lacks antecedence.
	Regarding claim 6, the functional recitation that “the bottom is folded up” is indefinite because it is not supported by recitation in the claim of sufficient structure to accomplish the function.

Regarding claim 7, the pouch has not been defined to warrant “the back”.  Thus, “the back” lacks antecedence.

In claim 8, “the wall mount” lacks antecedence.

In claim 8, “the flap of the wall mount” lacks antecedence.

	Regarding claim 8, the functional recitation that “when the strap is pulled the pouch is pulled off the wall mount, and the flap of the wall mount then falls down” is indefinite because it is not supported by recitation in the claim of sufficient structure for the flap to accomplish the function of falling down.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Office Document No. 0 730 853 to Eichhorn.
Regarding claim 1, Eichhorn discloses an emergency aid kit comprising a carrier (30) that is hanging mountable (machine translation paragraph [0010]), which meets the structure implied by the recitation “a wall-mounted carrier”.  Eichhorn discloses and a pouch (10) that is configured with pockets (13), which meets the structure implied by the recitation “to hold at least one dose of a drug that needs to be accessed by first responders”.  Eichhorn discloses the pouch (10) is configured to be held by the carrier (30) such that the pouch can be easily removed from the carrier (Fig. 2).
	The recitation “wall-mounted drug overdose response kit” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Eichhorn discloses the pouch comprises a projecting strap (25), so that the pouch can be removed from the carrier with a tug on the strap (Fig. 2).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2005/0136760 to Anderson et al. (hereafter Anderson).
Regarding claim 1, Anderson discloses a response kit (210), comprising: a carrier (212) having a hangers (244), which meets the structure implied by the recitation “wall-mounted carrier”; and a pouch (218), which meets the structure implied by the recitation “configured to hold at least one dose of a drug that needs to be accessed by first responders”, wherein the pouch is configured to be held by the carrier such that the pouch can be easily removed from the carrier (Figs. 6-8).
The recitation “wall-mounted drug overdose response kit” has been given little patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding claim 2, Anderson discloses the pouch comprises a projecting strap (226), so that the pouch can be removed from the carrier with a tug on the strap (Figs. 6-8).
Regarding claim 3, Anderson discloses the carrier is clearly marked with words that identify the contents of the pouch (Fig. 6).  Anderson discloses the claimed invention except for the specific content of indicia (words identifying drug contents) set forth in claim 3.  It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. 
The Examiner asserts that the Anderson response kit comprising word(s) identifying the contents of the pouch, as discussed above, is the same structure claimed by applicant and the sole difference is in the content of the printed material.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., “FIRE SHELTER”) and the substrate (e.g., the outer pouch 212), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter.
Regarding claim 4, Anderson discloses a rigid plastic sleeve fitted within the outer pouch (212), wherein the outer pouch has hangers (244), which meets the structure implied by the recitation “the carrier can be installed by attaching the hard back to a surface with screws or by using adhesive.”
Regarding claim 5, Anderson discloses across the front of the assembled wall mount are two strips of hook-and-loop fabric, one strip (234) is on the front (228) and the other (236) is on the back, at the bottom (Fig. 8).
Regarding claim 6, Anderson discloses the bottom is folded up so the two strips are adjacent (Figs. 6 and 7).
Regarding claim 7, Anderson discloses the pouch has hook-and-loop fabric (238, 240) on the back that mates with both hook-and-loop fabric strips (234, 236) of the wall mount (Fig. 7).
Regarding claim 8, insofar as Anderson meets the claims of applicant’s response kit, as discussed above, Anderson meets the structure implied by the functional recitation “when the strap is pulled the pouch is pulled off the wall mount, and the flap of the wall mount then falls down to reveal instructions to replace the drug.”
Regarding claim 9, insofar as Anderson discloses the pouch (218) is sized to hold a fire shelter (102), the pouch disclosed in Anderson meets the structure implied by the recitation “wherein the pouch has an interior that is sized and shaped to hold at least one dose of a drug, at least one pair of gloves, and at least one face shield.”
Regarding claim 10, Anderson discloses the outer pouch (212) includes the indicia “FIRE SHELTER” (Fig. 6), which meets the structure implied by the recitation “wherein the response kit is marked with instructions to bring the kit to the victim”, since there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter.  Furthermore, Anderson discloses the projecting strap (226) includes a handle portion (242) extending beyond the cover (228) of the outer pouch (218), which meets the recitation “a clearly marked pull strap.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Office Document No. 0 730 853 to Eichhorn and German Document No. 10 2018 109 741 to Rothmaier et al. (hereafter (Rothmaier).
Regarding claim 3, Eichhorn discloses the claimed invention, except for the carrier marked with word(s) identifying drug contents of the pouch.  Rothmaier teaches that it is known in the art to mark an analogous carrier (12) with words (13) identifying contents of a pouch (10).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mark the carrier with word(s) identifying the contents of the pouch in the Eichhorn kit, as in Rothmaier, in order to alert a user as to the contents of the kit.
Rothmaier discloses the claimed invention except for the specific content of indicia (words identifying drug contents) set forth in claim 3.  It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. 
The Examiner asserts that the Rothmaier response kit comprising word(s) identifying the contents of the pouch, as discussed above, is the same structure claimed by applicant and the sole difference is in the content of the printed material.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., lettering alerting as to the content; paragraph [0037]) and the substrate (e.g., the dispenser), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter.  Therefore, it is maintained, that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mark the carrier with word(s) identifying the contents of the pouch in the Eichhorn kit, as in Rothmaier.
Regarding claim 4, Eichhorn discloses the carrier (30) is rigid (paragraph [0019]), which meets the structure implied by the recitation “wherein the carrier can be installed by attaching the hard back to a surface with screws or by using adhesive.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734